Case 0:18-cv-61984-RKA Document 122 Entered on FLSD Docket 08/02/2019 Page 1 of 1
                                                     CASE NO.: 0:18-cv-61984-ALTMAN/HUNT


         WHEREFORE, Defendant WAL-MART STORES EAST, LP, asks this Honorable Court
  to enter an Order granting its Omnibus Motion in Limine.


                                              Respectfully submitted,
                                              /s/ Annalisa Gutierrez
                                              Jerry D. Hamilton
                                              Florida Bar No. 970700
                                              jhamilton@hamiltonmillerlaw.com
                                              Annalisa Gutierrez
                                              Florida Bar No. 97940
                                              agutierrez@hamiltonmillerlaw.com
                                              Gilda M. Chavez
                                              Florida Bar No. 973173
                                              gchavez@hamiltonmillerlaw.com
                                              HAMILTON, MILLER & BIRTHISEL, LLP
                                              150 Southeast Second Avenue, Suite 1200
                                              Miami, Florida 33131-2332
                                              Telephone:    (305) 379-3686
                                              Facsimile:    (305) 379-3690
                                              Attorneys for Wal-Mart Stores East, LP



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 2, 2019, I electronically filed the foregoing
  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document
  is being served this day on all counsel of record or pro se parties identified on the attached
  Service List via transmission of Notices of Electronic Filing generated by CM/ECF.

                                              /s/ Annalisa Gutierrez
                                              Annalisa Gutierrez, Esq.



                                         SERVICE LIST

  Matthew Sean Tucker
  Tucker Law
  200 SE 6th Street
  Suite 405
  Fort Lauderdale, Florida 33301
  Matt@TuckerUp.com



                                                11

                   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                           TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
